Order entered October 7, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00720-CV

             IN THE ESTATE OF CONSTANCE LOU HOWELLS

                    On Appeal from the Collin County Probate
                              Collin County, Texas
                      Trial Court Cause No. PB1-0258-2020

                                      ORDER

        Before the Court is the October 5, 2020 request of Lisabeth Kellett, Official
Court Reporter for Probate Court No. 2, for an extension of time to file the
reporter’s record. We GRANT the request and extend the time to October 26,
2020.
        Also before the Court are (1) appellant’s October 5, 2020 motion for a
thirty-day extension of time to file the clerk’s record and (2) Collin County Deputy
Clerk Lara Thomason’s October 6, 2020 request for a seven-day extension of time
to file the clerk’s record. We GRANT Ms. Thomason’s request and extend the
time to October 13, 2020. Having granted Ms. Thomason’s request, we DENY
appellant’s motion as moot.
                                              /s/   KEN MOLBERG
                                                    JUSTICE